Citation Nr: 1454233	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  07-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability, characterized as arthritis of the acromioclavicular (AC) joint and bicep tendonitis.  

2.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability, characterized as bicep tendonitis.  

3.  Entitlement to an initial compensable rating for paresthesia of the right lower extremity (RLE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, his wife, son and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 and August 1991 to May 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in Los Angeles, California, before the undersigned Veterans Law Judge (VLJ) in June 2012.  A copy of the transcript of that hearing is of record.  

The Veteran's claims file includes a Virtual VA "eFolder."  

In May 2013, in pertinent part, the Board denied the Veteran's claims for entitlement to initial evaluations in excess of 10 percent for right and left shoulder disabilities, as well as entitlement to an initial compensable rating for paresthesia of the RLE.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In an April 2014 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated as to these issues and the Veteran's claims were remanded to the Board.  The Order called for the claims to be remanded so that adequate examinations could be conducted to properly evaluate the service-connected conditions.  

The Court noted that the issue of entitlement to an initial compensable rating for paresthesia of the left lower extremity (LLE) had also been raised by the record as evidenced by the Veteran's statements of record referring to a "leg problem" without referencing either the right or left extremity.  As the issue of an increased (compensable) rating for paresthesia of the LLE has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Thus, the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran is claiming increased initial evaluations for service-connected bilateral shoulder disabilities, as well as for paresthesia of the RLE.  The Court has noted that additional VA examinations should be conducted to address the Veteran's claims.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his upper and lower extremities, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  If pertinent records are received, the AOJ should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2014) are met as to these issues.  

2.  Following completion of the above, the RO should schedule the Veteran for a VA joints examination of his right and left shoulders.  The claims folder and all records on Virtual VA must be made available to the examiner for review thereof in conjunction with the examination.  A notation to the effect that this review has occurred should be made in the examination report.  Any tests of studies the examiner feels are indicated should be completed.  

a.  The examiner should report the ranges of right and left shoulder motion in degrees.  The point in the range of motion that any pain appears should be reported, as well as whether any pain was evidenced by the visible behavior of the Veteran.  

b.  The examiner should state whether there is less movement than normal, more movement than normal, weakened movement, lack of endurance (excess fatigability), or incoordination.  If these factors are not present, the examiner should so state.  If these factors are present, the examiner should describe them and attempt to quantify them as to additional degrees of motion lost.  If the examiner is unable to quantify these factors as additional degrees of motion lost, he/she should explain why.  It is not adequate to say that the examiner cannot comply without resort to speculation. 

c.  The examiner should describe and attempt to portray any flare-ups in terms of the degree of additional range-of-motion lost.  If the examiner is unable to portray the flare-ups as additional degrees of motion lost, he/she should explain why.  Again, it is not adequate to say that the examiner cannot comply without resort to speculation.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

3.  Following completion of the development requested in paragraph 1, above, accord the Veteran an appropriate VA examination to determine the current severity of right lower extremity paresthesia.  The claims folder and all records on Virtual VA must be made available to the examiner for review thereof in conjunction with the examination.  A notation to the effect that this review has occurred should be made in the examination report.  Any tests or studies the examiner feels are indicated should be completed.  

The examiner must identify all symptoms that are associated with the Veteran's service-connected peripheral neuropathy (paresthesia) of the right lower extremity.  

The examiner should specifically indicate whether the Veteran's paresthesia of the right lower extremity more nearly approximates mild, moderate, moderately severe, or severe nerve impairment.  The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  It should also be noted whether he has marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the right lower extremity deemed to be associated with the Veteran's service-connected paresthesia of the right lower extremity must be identified.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

4.  Thereafter, the AOJ should readjudicate the claims as listed on the title page herein in light of any evidence added to the record.  As to the claim for an initial compensable rating for paresthesia of the RLE, consideration should include whether separate evaluations for any other associated neurological abnormalities, to include sciatica/radiculopathy or involvement of any other nerve(s), is warranted.  If any benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

5.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination(s), the RO should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

